     Case 2:17-cv-02858-GMN-EJY Document 69 Filed 09/30/19 Page 1 of 3



1    NICHOLAS A. TRUTANICH, NV No. 13644
     United States Attorney
2    BLAINE T. WELSH
     Chief, Civil Division
3    District of Nevada

4    ELLINOR R. CODER
        Special Assistant United States Attorney
5       Social Security Administration
        160 Spear St., Suite 800
6       San Francisco, CA 94105
        Telephone: (415) 977-8955
7       Facsimile: (415) 744-0134
        Email: Ellinor.Coder@ssa.gov
8    Attorneys for Defendant

9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
12   DARRIN DUHAMEL,                                 ) Case No.: 2:17-cv-02858-GMN-EJY
                                                     )
13                  Plaintiff,                       )
                                                     )       UNOPPOSED MOTION FOR
14          vs.                                      )           EXTENSION OF TIME
                                                     )             (THIRD REQUEST)
15   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
16                                                   )
                    Defendant.                       )
17                                                   )
18
             Defendant Andrew Saul, Commissioner of Social Security (“Defendant”), respectfully
19
     requests that the Court extend the time for Defendant to file a response to the Magistrate Judge’s
20
     Report and Recommendation by seven (7) days, through and until October 7, 2019. This is
21
     Defendant’s third request for an extension of time. The Court granted Defendant’s first
22
     requested extension to respond to Plaintiff’s Complaint (Dkt. 11) and second requested extension
23
     to allow additional time for the parties to discuss voluntary remand (Dkt. 56).
24
            Defendant moved to voluntarily remand this case for further proceedings (Dkt. 57). At
25
     issue in the parties’ merits briefs were the terms of that remand. Defendant requests additional
26
                                                    -1-
     Case 2:17-cv-02858-GMN-EJY Document 69 Filed 09/30/19 Page 2 of 3



1    time to respond to the Magistrate Judge’s Report and Recommendation (Dkt. 68) due to

2    workload conflicts. The undersigned counsel drafted and filed three merits briefs, one

3    stipulation to remand, and an answer during the 14-day period for response to the Report and

4    Recommendation. In addition, the Commissioner’s response must be reviewed by supervisory

5    personnel who require additional time due to tasks associated with the fiscal year end.

6           The undersigned contacted Plaintiff on September 26, 2019, and Plaintiff indicated that

7    he consents to this extension.

8
9           Respectfully submitted this 30th day of September 2019.

10                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
11
                                                  //s// Ellinor R. Coder
12                                                ELLINOR R. CODER
13                                                Special Assistant United States Attorney

14
15                                                IT IS SO ORDERED:

16
17
                                                  Gloria M. Navarro, District Judge
18                                                UNITED STATES DISTRICT COURT
19
                                                               1 day of October, 2019.
                                                  DATED this ____
20
21
22
23
24
25
26
                                                    -2-
     Case 2:17-cv-02858-GMN-EJY Document 69 Filed 09/30/19 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2    I, Ellinor R. Coder, certify that the following individual was served with a copy of the
     UNOPPOSED MOTION FOR EXTENSION OF TIME on the date and via the method of
3    service identified below:

4    CM/ECF:
5    Darrin Duhamel
     301 Banuelo Drive
6    Henderson, NV 89014
7
     Dated this 30th day of September 2019.
8
                                                //s// Ellinor R. Coder
9                                               ELLINOR R. CODER
                                                Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  -3-
